Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

A.	Applicant argues, pg 9 par 1-3, that Ye does not teach a “new input stroke group”.  Examiner clarifies as follows:  Ye[0051] teaches two types of stroke groups – “the group” ([0051] ln 7, also alphal in the equation) and “each of neighbors” ([0051] ln 7-8 and also alphan in the equation).  Thus, the set of “neighbors” alphaNl can be called “an existing stroke group”, and “the group” can be called “the new stroke”.  The claim does not specify what does it mean for a stroke to be “new”, however, for example, in Ye Fig 6 the element 109C is “new” relative to elements 109A-B, since the user was presumably writing left to right and 109C would have been captured at a later moment, therefore is “new” relative to 109A-B.   This is clarification only, and does not rely on a new ground of rejection.

B.	Applicant argues, pg 9 par 4, “storing a writing direction for each of the previously received strokes”, that Ye does not teach a writing direction for each stroke, but rather, for a group of strokes.  However, there is no apparent conceptual distinction between “a stroke”, and “a group of strokes”; Ye[0023] defines a “stroke” as an array of sample points.  It follows that a group of strokes will simply be a larger array of sample points, and therefore in itself can be called “a stroke”.  Furthermore, if Ye [0051] the set of neighbor elements alphaNl is the “existing stroke group”, then each element alphan is “each stroke in the existing stroke group”.

Additional arguments are dependent on the arguments discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 13-15, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US2006/0271580) 

As for claim 1, Ye teaches
A method comprising:
     rendering handwritten content for display by an electronic device, the handwritten content including an existing stroke group (Ye [0039] stylus 266, user writing with stylus on display area), the existing stroke group comprising a plurality of previously received input strokes; (Ye [0051] neighbor groups)
      storing a writing direction for each of the previously received input strokes in the existing stroke group; (Ye [0051] neighbor group orientation angles; i.e. “writing direction”; since the orientation angles of neighbor groups are used in subsequent calculations, they inherently must be stored in some fashion at least temporarily)
 receiving a new input stroke (Ye [0051] “the group” alphal ; also [0071] teaches an embodiment where the grouping calculations are performed incrementally, as new strokes are captured);
determining whether the new input stroke is associated with an existing stroke group based on at least one of the stored writing directions for the previously received input strokes (Ye, [0051] determines global consistency of a particular grouping, based on earlier-discussed neighbor-group orientation angles, and further, determines the candidate or final grouping based on said global consistency - Fig 5 el 505 Line Configuration Consistency, 507 Cost Determination and Fig 4 el 409 Stroke Grouping selection, and the corresponding description);
merging the new input stroke with the existing line group in response to determining that the new input stroke is associated with the existing line group (Ye, Fig 4, Stroke Grouping Selection el 409, teaches selecting a final grouping from candidate groupings);
determining a local orientation of the existing line group including the new input stroke ([0051] the angle alpha of the current group)  based on an estimate of a direction of writing  (linear regression in [0048]) and a scale of each stroke ([0048] deviation of point coordinates from the fitting line is indicative of the height, i.e. “scale” of the strokes); and
normalizing the existing line group including the new input stroke using the determined local orientation (Ye, Fig 10, a merging candidate which merges the strokes into a continuous straight block, thereby normalizing the orientation, as compared to Fig 9).

As for independent claims 13 and 19 please see discussion of analogous claim 1 above.

As for claim 2, Ye teaches
determining, prior to receiving the new input stroke ([0071] in this embodiment calculations are performed incrementally as new strokes are captured – thus the calculations for the already captured strokes are performed in real-time, before new strokes are captured – at least when the speed of writing is slower than the speed of calculation), the local orientation of the existing stroke group using an average of the stored writing directions for the previously received input strokes in the existing stroke group (“an average” is hereby interpreted as  “a single value (such as a mean, mode, or median) that summarizes or represents the general significance of a set of unequal values —Merriam Webster dictionary”, and not taken as a specific calculation such as the arithmetic mean, etc;  Ye [0051] calculates a sum of weighted differences of angles of the currently present segments, i.e. “an average of directions of previous strokes”, and this sum is used to determine the grouping of strokes and therefore the orientation)

As for claim 3, Ye teaches
determining the local orientation of the existing stroke group is further based on an estimate of an ordering of the previously received input strokes of the existing stroke group, the ordering being based on the stored writing directions (Ye, [0051] orientation angle alpha of each neighbor group is based on [0048] the grouping, i.e. “ordering”, of that neighbor group)

As for claim 4, Ye teaches
performing handwritten character recognition on the normalized merged stroke group to provide a set of recognized characters (Ye, [0003], teaches additional steps of character recognition in conjunction with line parsing)

As for claims 8, 14, Ye teaches
determining whether the new input stroke is associated with the existing stroke group further comprises:
determining a last stroke of the existing stroke group (e.g. the last stroke in the set of strokes being analyzed);
determining an oriented distance from the last stroke to the new input stroke (Ye, [0050], stroke distance); and
determining that the oriented distance meets a threshold value (Ye, [0050], maximum inter-stroke distances).

As for claims 9, 15, Ye teaches
determining a last stroke of a second existing stroke group (Ye, Figs 9,10, teach multiple sub-groups within a line;  each sub-group has a “last stroke”);
determining the oriented distance from the last stroke of the second existing line group to the new input stroke (each sub-group is analyzed for stroke distances, see discussion of claim 8 above); and
determining whether the oriented distance from the last stroke of the second existing stroke group meets the threshold value (see discussion of claim 8 above).



B.  Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Hirabayashi (US20140325351).

As for claim 5, the combination of Ye doesn’t teach, Hirabayashi teaches
storing a word formed by the set of recognized characters in an index for searching (Hirabayashi Fig 24, query text)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the handwriting analysis method of Ye by including the handwriting text query of Hirabayashi, as both pertain to analyzing handwritten text.  The motivation to do so would have been, to utilize the recognized handwritten text for specific purposes such as searching for matching text in other handwritten data.

As for claim 6, the combination of Ye and Hirabayashi teaches
using the word formed by the set of recognized characters as a title of a document corresponding to handwritten content including the set of recognized characters (Hirabayashi Fig 23 for example text appearing at top of the document “Group Meeting”, can be understood as a title of a document).

As for claim 7, the combination of Ye and Hirabayashi teaches
receiving a search keyword (Hirabayashi Fig 24 query stroke);
performing a search using the index to locate the document corresponding to handwritten content (Hirabayashi Fig 24 el 309); and
providing, as a search result, the document corresponding to handwritten content (Fig 24 search result)

C. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Black (US20150116282).

As for claim 10, Ye doesn’t teach, however Black teaches
determining using timestamp information, that the last stroke of the existing stroke group is a more recent stroke between the last stroke of the existing stroke group and the last stroke of the second existing stroke group (Black [0003] teaches clustering handwritten strokes based on temporal proximity of timestamps); and
merging the new input stroke with the existing stroke group based on the determining of the more recent stroke (Black [0003] clustering)
It would have been obvious for one of ordinary skill in the art at the time of the invention, to modify the teaching of Ye by including the temporal proximity clustering of Black, as all pertain to the art of processing handwriting document images.  The motivation to do so would have been, to improve the clustering of strokes into words or phrases.

D.    	Claims 11-12, 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Markiewicz (US2017/0068854)

As for claims 11, 17,  Ye doesn’t teach, however Markiewicz teaches
normalizing the merged stroke group comprises:
rotating each stroke in the existing line group (Markiewicz, Fig 10-11, straighten out handwritten lines so that they are parallel to each other); and
moving each stroke, except for a first stroke, in the existing line group (Markiewicz in Fig 10-11, includes the situation when the rotation and spacing between the first character/stroke adjacent lines does not need to be corrected, but the rest of the line does need to be corrected)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the handwriting analysis method of Ye by including the text rotation method of Markiewicz, as both pertain to processing electronic handwritten text.  The motivation to do so would have been, to adjust the rotation and position of uneven text lines for improving presentation.

As for claims 12, 18, Ye doesn’t teach, however Markiewicz teaches
determining that non-textual information is included in a second stroke group (Markiewicz Fig 4, [0082] teaches separately recognizing text and shape objects); and 
disregard the non-textual information for handwritten character recognition (Markiewicz Fig 4, [0082] teaches performing character recognition only on the objects recognized as text)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the handwriting analysis method of Ye by including the text and shape recognition method of Markiewicz, as both pertain to processing electronic handwritten text.  The motivation to do so would have been, to apply appropriately different analysis process to text objects and graphical objects.

E.    	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ye
As for claim 16, Ye does not teach
temporarily store the new input stroke in a buffer while determining whether the new input stroke is associated with the existing stroke group 
However, Examiner takes Official Notice that would have been exceedingly obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to store a new input stroke in some kind of memory or storage (i.e. “a buffer”) temporarily, while the stroke information is being processed.  The motivation to do so would have been, to efficiently provide the CPU with the stroke data at the time it is needed.


F.    	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Mori (US20090136136)

As for claim 20, Ye teaches
	the local orientation of the merged stroke group is based on [..] the new input stroke and [..] each stroke in the existing stroke group (Ye [0051], [0048] determination of the slope from the set of points, that comprise a set of prior-captured and the most recent strokes)
Ye does not specifically teach, Mori however teaches
	a directional vector of  the new input stroke and a directional vector of each stroke in the existing stroke group.. (Mori Fig 5, 6, 8, 18 teaches representing strokes as directional vectors; then the endpoints of vectors can be easily extracted as the x,y points for the regression in [0048])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the handwriting capture method of Ye by including the vector representation of strokes taught by Mori, as both pertain to the art of digital handwriting capture and analysis.  The motivation to do so would have been, Ye [0043] teaches a data structure that stores stroke data, in particular geometric information, however does not specify it in detail.  Mori teaches strokes represented as direction vectors comprising length and direction angle, such as the tables in Figs 17, 18; and furthermore it would be exceedingly obvious for one of ordinary skill in the art to extract (x,y) coordinates of the vector endpoints as the points in line regression in Ye [0048].

Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Examiner, Art Unit 2669